L COOKS, J.
concurring.
I agree with the majority in part. Without question for the first 24 months, plaintiff was totally disabled as defined in Sun Life’s disability policy. I disagree, however, with the majority’s conclusion that plaintiffs intermittent job stays, with the aid of his friends, ought to disqualify him from receiving further benefits beyond this period. Plaintiffs disability has prevented him from engaging, for any significant or indicative period, in an occupation for which is reasonably qualified. He cannot work heavy labor for long, without assistance from others or without having to resign because his conditions prevents him from continuing to perform adequately. Defendant has benefitted from financially starving plaintiff and forcing him to work to meet the survival needs of his family knowing even to this day he has not been released as medically fit to engage in any occupation.
Court composed of Judge ULYSSES GENE THIBODEAUX, Judge SYLVIA R. COOKS and Judge ELIZABETH A. PICKETT.